IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               January 31, 2008
                                No. 06-30888
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
EDWARD B. WHITE,

                                           Plaintiff-Appellant,

v.

BARON KAYLO; RICHARD L. STALDER,

                                           Defendants-Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:03-CV-389


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
      Edward B. White, Louisiana state prisoner # 130194, appeals following an
adverse jury verdict on his claim that his lack of opportunity for exercise while
he was confined to the administrative segregation unit of the Avoyelles
Correctional Center violated the Eighth Amendment’s prohibition against cruel
and unusual punishment. Finding no reversible error, we affirm the district
court’s judgment.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30888

                                        I.
      Liberally construed, White’s brief raises three issues for our review. White
first contends that the district court erred by granting judgment as a matter of
law on his claim that his lack of opportunity for exercise violated the Fourteenth
Amendment. Because the record reflects no insufficiency in the process afforded
White, we affirm the district court’s judgment as a matter of law on his
procedural due process claim. To the extent White’s evidence at trial raised
substantive due process concerns, the district court properly treated it as
supporting a claim under only the Eighth Amendment. See Austin v. Johnson,
328 F.3d 204, 210 n.10 (5th Cir. 2003) (quoting Graham v. Connor, 490 U.S. 386,
395 (1989)) (“Because the Eighth Amendment, as ‘an explicit textual source of
constitutional protection,’ defines the limits of government action, it controls
over ‘the more generalized notion of substantive due process.’”). And because the
record contains no evidence that White was treated differently than similarly-
situated prisoners in administrative segregation, his equal protection claim must
fail. See Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998).
      White also argues that the jury’s verdict on his Eighth Amendment claim
was against the weight of the evidence. His failure to move for a new trial or for
judgment as a matter of law after the jury returned its verdict, however,
precludes appellate review of the sufficiency of the evidence. See Unitherm Food
Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 400-02 (2006). We therefore need
not, and cannot, consider whether the evidence supported the jury’s finding that
the conditions of White’s confinement did not constitute cruel and unusual
punishment.
      Finally, White asserts that the district court erred in refusing to admit
into evidence a report prepared for an unrelated case concerning the Avoyelles
Correctional Center. We review the district court’s evidentiary ruling for abuse
of discretion. See Smith v. Isuzu Motors Ltd., 137 F.3d 859, 861 (5th Cir. 1998).



                                        2
                                 No. 06-30888

We cannot say, based on the record before us, that the district court abused its
discretion in excluding the report as irrelevant.
                                       II.
      For the foregoing reasons, the district court’s judgment is AFFIRMED.




                                       3